Exhibit 10.7

 

AMENDMENT NO. 7 TO STOCKHOLDERS’ AGREEMENT

 

AMENDMENT NO. 7 (this “Amendment”), effective as of September 2, 2009, to that
certain STOCKHOLDERS’ AGREEMENT (the “Stockholders’ Agreement”), dated
November 22, 1995, as amended by that Amendment No. 1, effective September 11,
1996, and as amended by that Amendment No. 2, effective as of December 10, 1996,
and as amended by that Amendment No. 3, effective as of February 4, 1997, and as
amended by that Amendment No. 4, effective as of June 30, 2000, and as amended
by that Amendment No. 5, effective as of April 5, 2002, and as amended by that
Amendment No. 6, effective as of December 17, 2004 by and among Leonard A.
Lauder, Ronald S. Lauder, William P. Lauder, Gary M. Lauder, LAL Family Partners
L.P., The Ronald S. Lauder Foundation, Gary M. Lauder as Custodian under the New
York Uniform Transfers to Minors Act f/b/o Rachel Lauder, Gary M. Lauder as
Custodian under the New York Uniform Transfers to Minors Act f/b/o Danielle
Lauder and the trustees of the various trusts set forth on the signature
pages hereof (hereinafter collectively referred to as the “Stockholders”), and
THE ESTÉE LAUDER COMPANIES INC., a corporation organized under the laws of the
State of Delaware (the “Corporation”).  Capitalized terms defined in the
Stockholders’ Agreement and not otherwise defined herein being used herein as
therein defined.

 

W I T N E S S E T H :

 

WHEREAS, the Stockholders desire to amend the Stockholders’ Agreement to
(i) delete certain Stockholders as parties thereto, (ii) provide for certain
additional Permitted Transfers thereunder and (iii) clarify the rights of
certain Stockholders party thereto.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereto agree as follows:

 

Article 1.                Amendment.

 

(a)           Amendment.  The Stockholders’ Agreement is hereby amended to
delete The Rockefeller Trust Company as a party to the Stockholders’ Agreement.

 

(b)           Amendment to Section 2.1.  Section 2.1 of the Stockholders’
Agreement is hereby amended and restated in its entirety to read as follows:

 

“2.1.  Public Sales and Certain Gifts, Bequests and Distributions. Any
Stockholder may Transfer shares of Class A Common Stock pursuant to a widely
distributed public offering of such shares registered under the Securities Act
of 1933, as amended (the “Securities Act”), or pursuant to Rule 144 (or any
successor rule or regulation to Rule 144) under the Securities Act, without
regard to the limitations imposed by this Agreement.  In addition, any
Stockholder may Transfer to persons who are not Family Members (as defined
below) shares of Class A Common Stock in connection with a marital dissolution
of such Stockholder’s marriage or by gift, bequest or, in the case of
Stockholders who are the trustees of a Family Controlled Trust (as defined
below) or the executors of the estate of a Lauder Descendant (as defined below),
by distribution from such Family Controlled Trust or such estate to one or more
beneficiaries thereof who are not Family Members without regard to the
limitations imposed by this Agreement; provided, however, that the aggregate
amount of shares of Class A

 

--------------------------------------------------------------------------------


 

Common Stock so Transferred by any one Stockholder to all such transferees of
that Stockholder in a 90-day period may not exceed 1% of the outstanding
Shares.  When two or more Stockholders act in concert for the purpose of making
gifts or distributions of shares of Class A Common Stock to a person who is not
a Family Member (including his, her or its affiliates that are not Family
Members), such shares shall be aggregated for the purposes of the limitation in
the immediately preceding sentence.  For purposes of this Section 2.1, the
trustees of a Family Controlled Trust in their capacity as trustees of such
Family Controlled Trust shall be deemed to be a single Stockholder and the
executors of the estate of a Lauder Descendant in their capacity as executors of
such estate shall be deemed a single stockholder.”

 

(c)           Amendment to Section 2.2.  Section 2.2 of the Stockholders’
Agreement is hereby amended by replacing the period after “an undertaking in
substantially the form attached hereto as Exhibit A” with “; provided, further,
that, notwithstanding anything to the contrary in this Section 2.2, the
trustees, in their respective capacities as such, of a Family Controlled Trust
the primary beneficiary of which is a Spouse of a Lauder Descendant that are not
parties to this Agreement in their capacities as trustees of that trust and to
whom are Transferred shares of Class A Common Stock from a Stockholder in
connection with a marital dissolution of a Lauder Descendant shall not be
required to execute and deliver such undertaking solely as a consequence of such
Transfer if, immediately after such Transfer, the aggregate amount of shares of
Class A Common Stock Transferred by all Stockholders in connection with such
same marital dissolution to any Family Controlled Trust the primary beneficiary
of which is a Spouse of a Lauder Descendant would be less than 1% of the
outstanding Shares (but, for the avoidance of doubt, would be required to
execute and deliver such undertaking to the Corporation if they received in such
capacity any shares of Class B Common Stock).  Notwithstanding the provisions of
Section 2.5(c) of this Agreement and solely for purposes of the second proviso
of this Section 2.2, the “primary beneficiary” of a Family Controlled Trust will
be deemed to be a Spouse of a Lauder Descendant if such Spouse of a Lauder
Descendant is the sole income beneficiary and, if principal may be distributed,
the sole principal beneficiary of such trust for his or her life.”

 

(d)           Amendment to Article 4.

 

(i)            Subsection 4(b) of the Stockholders’ Agreement is hereby amended
and restated as follows:

 

“(b)  In the event that a designee of LAL or RSL ceases to be a member of the
Board of Directors by virtue of resignation, removal, death or disability, then
the Stockholder who designated such person, so long as he has the right to
designate a nominee, shall designate another person to fill that vacancy.”

 

(ii)           Article 4 of the Stockholders’ Agreement is hereby amended by
adding the following after clause (d) thereof:

 

“(e)  In the event that LAL is not a member of the Board of Directors for any
reason other than his death or disability, he may designate WPL or GML to
replace him as a person to be voted a director under subsection (a) of
Article 4.  In the event of LAL’s death or disability after he ceases to be a
member of the Board

 

2

--------------------------------------------------------------------------------


 

of Directors, LAL shall be deemed to have ceased to be a member of the Board of
Directors by reason of such death or disability for purposes of subsection
(c) of Article 4.

 

(f)  In the event that RSL is not a member of the Board of Directors for any
reason other than his death or disability, he may designate AL or JL to replace
him as a person to be voted a director under subsection (a) of Article 4.  In
the event of RSL’s death or disability after he ceases to be a member of the
Board of Directors, RSL shall be deemed to have ceased to be a member of the
Board of Directors by reason of such death or disability for purposes of
subsection (d) of Article 4.”

 

Article 2.                Miscellaneous.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Stockholders’ Agreement to “this agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Stockholders’
Agreement as amended hereby.

 

(b)           This Amendment shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without giving effect to the
provisions, policies or principles thereof respecting conflict or choice of
laws.

 

(c)           This Amendment shall be binding upon and inure to the benefit of
the Corporation, its successors and assigns and to the Stockholders and their
respective heirs, personal representatives, successors and assigns.

 

(d)           This Amendment may not be changed orally, but only by an agreement
in writing as signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

 

(e)           With respect to obligations of trustees who are parties hereto in
their capacity as trustees of one or more trusts, this Amendment shall be
binding upon such trustees only in their capacities as trustees, not
individually and not with respect to any Shares, other than Shares held by them
in their capacity as trustees of such trusts.

 

(f)            This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
each signed by less than all, but together signed by all, the parties hereto.

 

[The remainder of this page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first above written.

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

By:

/s/Sara E. Moss

 

 

Name:

Sara E. Moss

 

 

Title:

Executive Vice President and General Counsel

 

 

 

 

 

/s/Leonard A. Lauder

 

Leonard A. Lauder, (a) individually and (b) as Trustee of The Estée Lauder 2002
Trust

 

 

 

 

 

/s/Ronald S. Lauder

 

Ronald S. Lauder, (a) individually, (b) as Trustee of The Descendents of RSL
1966 Trust, (c) as Chairman of the Ronald S. Lauder Foundation and (d) as
Trustee of The Estée Lauder 2002 Trust

 

 

 

 

 

/s/William P. Lauder

 

William P. Lauder, (a) individually, (b) as Trustee of the 1992 GRAT Remainder
Trust f/b/o William Lauder and (c) as Trustee of the 1992 GRAT Remainder Trust
f/b/o Gary Lauder

 

--------------------------------------------------------------------------------


 

 

/s/Gary M. Lauder

 

Gary M. Lauder, (a) individually, (b) as Trustee of the 1992 GRAT Remainder
Trust f/b/o William Lauder, (c) as Trustee of the 1992 GRAT Remainder Trust
f/b/o Gary Lauder, (d) as custodian under the New York Uniform Transfers to
Minors Act for the benefit of Danielle Lauder, (e) as custodian under the New
York Uniform Transfers to Minors Act for the benefit of Rachel Lauder and (f) as
Trustee of the Gary M. Lauder Revocable Trust u/a/d as of August 10, 2000, Gary
M. Lauder, Settlor

 

 

 

 

 

/s/Joel S. Ehrenkranz

 

Joel S. Ehrenkranz, (a) as Trustee of the 1992 GRAT Remainder Trust f/b/o
William Lauder, (b) as Trustee of the 1992 GRAT Remainder Trust f/b/o Gary
Lauder and (c) as Vice President and Director of LAL Family Corporation, the
sole general partner of LAL Family Partners, L.P.

 

 

 

 

 

/s/Richard D. Parsons

 

Richard D. Parsons, (a) as Trustee of the Trust f/b/o Aerin Lauder and Jane
Lauder u/a/d December 15, 1976, created by Estée Lauder and Joseph H. Lauder, as
Grantors, (b) as Trustee of the Trust f/b/o Aerin Lauder and Jane Lauder u/a/d
December 15, 1976, created by Ronald S. Lauder, as Grantor, (c) as Trustee of
the Aerin Lauder Zinterhofer 2000 Revocable Trust u/a/d April 24, 2000, Aerin
Lauder Zinterhofer, as Grantor, (d) as Trustee of the Aerin Lauder Zinterhofer
2004 GRAT and (e) as Trustee of the Jane A. Lauder 2003 Revocable Trust u/a/d
November 6, 2003, Jane A. Lauder, as Grantor

 

--------------------------------------------------------------------------------


 

 

/s/George W. Schiele

 

George W. Schiele, as President and Director of LAL Family Corporation, the sole
general partner of LAL Family Partners, L.P.

 

 

 

 

 

/s/Ira T. Wender

 

Ira T. Wender, as Trustee of The Estée Lauder 2002 Trust

 

 

 

 

 

/s/Aerin Lauder Zinterhofer

 

Aerin Lauder Zinterhofer, as Trustee of The Aerin Lauder Zinterhofer 2008
Grantor Retained Annuity Trust

 

--------------------------------------------------------------------------------